—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered July 2, 1996, convicting him of sodomy in the first degree, robbery in the third degree, sexual abuse in the first degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion in denying the defendant’s challenge for cause to the entire second jury panel where none of the prospective jurors *493expressed a state of mind that would have prevented the rendering of an impartial verdict (see, CPL 270.20 [1] [b]; People v Torpey, 63 NY2d 361, 367; People v Culhane, 33 NY2d 90, 105).
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80). Santucci, J. P., Joy, Friedmann and Gold-stein, JJ., concur.